Title: 30th.
From: Adams, John Quincy
To: 


       Mr. Cranch and his son, return’d from Boston, this afternoon. Dr. Tufts stopp’d here on his way home. Mrs. Quincy drank tea here, and soon after went away with Nancy, who has pass’d the week here. Her mamma, has been so extremely careful to prevent her being a coquet, that she has in fact made a prude of her. If she should live to be an old maid, she will be terrible to all young ones. It is a pity, that it should be so difficult to avoid one extreme, without falling into its opposite.
       Wrote a letter to my friend Bridge, and read a little in Lord Bolingbroke’s philosophical works.
      